Exhibit 10.2

GUARANTY

THIS GUARANTY (this “Guaranty”) dated as of June 10, 2014 is executed in favor
of BNP PARIBAS, individually and as Collateral Agent and as Administrative Agent
(in such capacity, the “Administrative Agent”) and the other Lender Parties (as
defined below).

W I T N E S S E T H:

WHEREAS, Green Plains Processing LLC (the “Borrower”), the lenders party
thereto, the Administrative Agent, BNP Paribas, as collateral agent, and Bank of
Montreal, acting under its trade name, BMO Capital Markets, and BNP Paribas
Securities Corp., as joint lead arrangers and joint book runners, have entered
into a Term Loan Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Loan Agreement); and

WHEREAS, each of the undersigned will benefit from the making of Loans pursuant
to the Loan Agreement and is willing to guarantee the respective Liabilities (as
defined below) as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the undersigned agrees as follows:

Each of the undersigned hereby, jointly and severally, absolutely,
unconditionally and irrevocably, as primary obligor and not merely as surety,
guarantees the full and prompt payment when due, whether by acceleration or
otherwise, and at all times thereafter, of: (a) all obligations of the Borrower,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, and whether for
principal, interest, fees, reimbursement obligations, indemnities or otherwise
(including, without limitation, interest accruing after, and advances made
after, the commencement of an Insolvency Proceeding with respect to the
Borrower, whether or not a claim for post-filing or post-petition interest or
advances is allowed in such case or proceeding), that arise under or in
connection with the Loan Agreement or any other Loan Document, as the same may
be amended, modified, extended or renewed from time to time; and (b) all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
charges) paid or incurred by the Administrative Agent or any other Lender Party
in enforcing this Guaranty or any other applicable Loan Document against such
undersigned (all of the foregoing obligations, collectively, the “Liabilities”
of such undersigned).

As used herein, “Lender Party” means the Administrative Agent, the Collateral
Agent, and each Lender.

Each of the undersigned agrees that if any Event of Default occurs under
Section 12.1.7 or 12.1.8 of the Loan Agreement at a time when the Liabilities
are not otherwise due and payable in full (whether due to a judicial stay of
acceleration or otherwise), then such undersigned will pay to the Administrative
Agent for the account of the Lender Parties forthwith the full amount that would
be payable hereunder by such undersigned if all Liabilities were then due and
payable.



--------------------------------------------------------------------------------

The undersigned is (i) duly formed or organized and is validly existing and in
good standing under the laws of the jurisdiction in which it was formed and
(ii) has full power and authority to execute this Guaranty. This Guaranty has
been duly and validly executed by or on behalf of the undersigned and
constitutes the legal, valid and binding obligation of the undersigned and is
enforceable against the undersigned in accordance with its terms, subject, as to
enforceability, to the effect of applicable bankruptcy, insolvency and other
similar laws limiting the enforcement of creditors’ rights generally and to
general principles of equity. The execution, delivery and performance of this
Guaranty does not and will not violate, or contravene (x) its Organizational
Documents, (y) any existing license, contract, indenture or other agreement
binding upon the undersigned or (z) any existing law, statute, regulation,
order, decree or judgment applicable to the undersigned or the undersigned’s
property. No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority, regulatory body or any other Person is
required for the execution, delivery, and performance of this Guaranty by the
undersigned.

To secure all obligations of each of the undersigned hereunder, the Collateral
Agent and each other Lender Party shall have a Lien on and security interest in
all balances, credits, deposits, accounts or moneys of or in the name of such
undersigned now or hereafter held with the Collateral Agent or such other Lender
Party and any and all property of every kind or description of or in the name of
such undersigned now or hereafter, for any reason or purpose whatsoever, in the
possession or control of, or in transit to, the Collateral Agent or such other
Lender Party or any agent or bailee for the Collateral Agent or such other
Lender Party. Each Lender Party may, at its option, offset balances held by such
Lender Party for the account of any of the undersigned (at any of its offices
and regardless of whether such balances are then due to such undersigned),
against any Liabilities of such undersigned owing to such Lender Party that are
not paid when due (by acceleration or otherwise).

This Guaranty shall in all respects be a continuing, irrevocable, absolute and
unconditional guaranty of payment and performance and not merely a guaranty of
collectability, and shall remain in full force and effect (notwithstanding the
dissolution of any of the undersigned, that at any time or from time to time no
Liabilities are outstanding or any other circumstance) until all Liabilities
have been indefeasibly paid in full in cash.

The undersigned further agree that if at any time all or any part of any payment
theretofore applied by the Administrative Agent or any other Lender Party to any
of the Liabilities is or must be rescinded or returned by the Administrative
Agent or such other Lender Party for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of the Borrower or any of the
undersigned), such Liabilities shall, for purposes of this Guaranty, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Administrative
Agent or such other Lender Party, and this Guaranty shall continue to be
effective or be reinstated, as the case may be, as to such Liabilities, all as
though such application by the Administrative Agent or such other Lender Party
had not been made.

 

2



--------------------------------------------------------------------------------

The Administrative Agent or any other Lender Party may, from time to time, at
its sole discretion and without notice to the undersigned (or any of them) in
their capacity as guarantors hereunder, take any or all of the following actions
without affecting the obligations of the undersigned hereunder: (a) retain or
obtain a security interest in any property to secure any of the Liabilities or
any obligation hereunder, (b) retain or obtain the primary or secondary
obligation of any obligor or obligors, in addition to the undersigned, with
respect to any of the Liabilities, (c) extend, modify, restate, amend or renew
any of the Liabilities for one or more periods (whether or not longer than the
original period), alter or exchange any of the Liabilities, or release or
compromise any obligation of any of the undersigned hereunder or any other
guarantor or any obligation of any nature of any other obligor with respect to
any of the Liabilities, (d) release any security interest in, or surrender,
release or permit any substitution or exchange for, any property securing any
Liabilities or any obligation hereunder, or extend or renew for one or more
periods (whether or not longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property, and (e) resort to the undersigned (or any of them) for
payment of any of the Liabilities when due, whether or not the Administrative
Agent or such other Lender Party shall have resorted to any property securing
any of the Liabilities or any obligation hereunder or shall have proceeded
against any other of the undersigned or any other obligor primarily or
secondarily obligated with respect to any of the Liabilities.

Any amount received by the Administrative Agent or any Lender Party from
whatever source on account of the Liabilities may be applied by it toward the
payment of the Liabilities in accordance with the Loan Documents and,
notwithstanding any payment made by or for the account of any of the undersigned
pursuant to this Guaranty, the undersigned shall not exercise any right of
subrogation to any right of any Lender Party until such time as this Guaranty
shall have been terminated as to all of the undersigned and the Lender Parties
shall have received final payment in cash of the full amount of all Liabilities.

The undersigned hereby expressly waive: (a) notice of the acceptance by any
Lender Party of this Guaranty, (b) notice of the existence or creation or
non-payment of all or any of the Liabilities, (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever, and (d) all diligence in
collection or protection of or realization upon any Liabilities or any security
for or guaranty of any Liabilities.

The creation or existence from time to time of additional Liabilities to any
Lender Party is hereby authorized, without notice to the undersigned, and shall
in no way affect or impair the rights of any Lender Party or the obligations of
the undersigned under this Guaranty.

Subject to the provisions of the Loan Agreement, any Lender Party may from time
to time, without notice to any of the undersigned, assign or transfer any of the
Liabilities or any interest therein; and, notwithstanding any such assignment or
transfer or any subsequent permitted assignment or permitted transfer thereof,
such Liabilities shall be and remain Liabilities for purposes of this Guaranty,
and each and every immediate and successive permitted assignee or permitted
transferee of any of the Liabilities or of any interest therein shall, to the
extent of the interest of such assignee or transferee in the Liabilities, be
entitled to the benefits of this Guaranty to the same extent as if such assignee
or transferee were an original Lender Party.

 

3



--------------------------------------------------------------------------------

No delay on the part of any Lender Party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by any
Lender Party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy, nor shall any modification
or waiver of any provision of this Guaranty be binding upon any Lender Party
except as expressly set forth in a writing duly signed and delivered on behalf
of the Administrative Agent. If any Lender Party takes any action permitted
hereunder, such action shall not affect or impair the rights of any Lender Party
or the obligations of the undersigned under this Guaranty. For purposes of this
Guaranty, Liabilities shall include all obligations of the Borrower to any
Lender Party arising under or in connection with any Loan Document,
notwithstanding any right or power of the Borrower or anyone else to assert any
claim or defense as to the invalidity or unenforceability of any obligation, and
no such claim or defense shall affect or impair the obligations of the
undersigned hereunder.

Pursuant to the Loan Agreement, (a) this Guaranty has been delivered to the
Administrative Agent and (b) the Administrative Agent has been authorized to
enforce this Guaranty on behalf of the Lender Parties. All payments by the
undersigned pursuant to this Guaranty shall be made to the Administrative Agent
(and any amount received by the Administrative Agent for the account of a Lender
Party shall, subject to the other provisions of this Guaranty, be deemed
received by such Lender Party upon receipt by the Administrative Agent) at such
office or account of the Administrative Agent as the Administrative Agent may
designate from time to time, in lawful money of the United States of America and
in immediately available funds without setoff, recoupment, deduction, defense or
counterclaim and free and clear of, and, except as required by applicable law,
without deduction or withholding for or on account of, any present or future
income, franchise, excise, stamp or other taxes, levies, imposts, duties or
other charges of any kind now or hereafter imposed by any governmental or taxing
authority, but excluding taxes imposed on or measured by the Administrative
Agent’s net income by the jurisdiction of the Administrative Agent’s
organization, the United States of America, the State or City of New York or any
taxing authority thereof (such non-excluded items, “Taxes”). If, under
applicable law, any such Taxes are required to be deducted or withheld from any
such payment, each of the undersigned will pay additional interest or will make
additional payments in such amounts as may be necessary so that the net amount
received by the Administrative Agent, after withholding or deduction therefor
and for any Taxes and other taxes on such additional interest or amounts, will
be equal to the amount provided for herein. Each of the undersigned agrees to
furnish promptly to the Administrative Agent official receipts evidencing
payment of any Taxes so withheld or deducted. Each of the undersigned hereby
agrees to indemnify the Administrative Agent for, and to hold the Administrative
Agent harmless against, the full amount of Taxes imposed on or paid by the
Administrative Agent, and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by each of the undersigned provided for in this paragraph shall apply and be
made whether or not the Taxes for which indemnification hereunder is sought have
been correctly or legally asserted. Amounts payable by each of the undersigned
under the indemnity set forth in this paragraph shall be paid within ten
(10) days from the date on which the Administrative Agent makes written demand
therefor. Determinations by the Administrative Agent pursuant to this paragraph
shall be conclusive absent manifest error, and the provisions of this paragraph
shall survive termination of this Guaranty.

 

4



--------------------------------------------------------------------------------

This Guaranty shall be binding upon the undersigned and the successors and
assigns of the undersigned, and to the extent that any of the undersigned is a
partnership, corporation, limited liability company or other entity, all
references herein to such undersigned shall be deemed to include any successor
or successors, whether immediate or remote, to such undersigned. The term
“undersigned” as used herein shall mean all parties executing this Guaranty and
each of them, and all such parties shall, to the extent set forth herein, be
jointly and severally obligated hereunder.

THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF). Whenever possible each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

Consistent with the foregoing, and notwithstanding any other provision of this
Guaranty to the contrary, in the event that any action or proceeding is brought
in whatever form and in whatever forum seeking to invalidate any Guarantor’s
obligations under this Guaranty under any fraudulent conveyance theory,
fraudulent transfer theory, or similar avoidance theory, whether under state or
federal law, such Guarantor (the “Affected Guarantor”), automatically and
without any further action being required of such Affected Guarantor or the
Administrative Agent or any Lender, shall be liable under this Guaranty only for
an amount equal to the maximum amount of liability that could have been incurred
under applicable law by such Affected Guarantor under any guaranty of the
Liabilities (or any portion thereof) at the time of the execution and delivery
of this Guaranty (or, if such date is determined not to be the appropriate date
for determining the enforceability of such Affected Guarantor’s obligations
hereunder for fraudulent conveyance or transfer (or similar avoidance) purposes,
on the date determined to be so appropriate) without rendering such a
hypothetical guaranty voidable under applicable law relating to fraudulent
conveyance, fraudulent transfer, or any other grounds for avoidance (such
highest amount determined hereunder being any such Affected Guarantor’s “Maximum
Guaranty Amount”), and not for any greater amount, as if the stated amount of
this Guaranty as to such Affected Guarantor had instead been the Maximum
Guaranty Amount. This paragraph is intended solely to preserve the rights of the
Administrative Agent and the Lenders under this Guaranty to the maximum extent
not subject to avoidance under applicable law, and neither any Affected
Guarantor nor any other person or entity shall have any right or claim under
this paragraph with respect to the limitation described in this Guaranty, except
to the extent necessary so that the obligations of any Affected Guarantor under
this Guaranty shall not be rendered voidable under applicable law. Without
limiting the generality of the foregoing, the determination of a Maximum
Guaranty Amount for any Affected Guarantor pursuant to the provisions of the
second preceding sentence of this paragraph shall not in any manner reduce or
otherwise affect the obligations of any other Guarantor (including any other
Affected Guarantor) under the provisions of this Guaranty.

 

5



--------------------------------------------------------------------------------

This Guaranty may be executed in any number of counterparts (including via
facsimile or in a .pdf or similar file) and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
Guaranty. At any time after the date of this Guaranty, one or more additional
Persons may become parties hereto by executing and delivering to the
Administrative Agent a joinder to this Guaranty. Immediately upon such execution
and delivery (and without any further action), each such additional Person will
become a party to, and will be bound by the terms of, this Guaranty.

Other than automatic modifications related to the addition of a party hereto as
described in the preceding paragraph, no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by the Guarantors
and the Administrative Agent, and then such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

The obligations of the undersigned under this Guaranty are secured pursuant to a
Pledge Agreement dated as of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time) and may be secured by one
or more other agreements (including one or more pledge agreements, mortgages,
deeds of trust or other similar documents).

If at any time all or any part of any payment theretofore applied by the
Administrative Agent or any other Lender Party to any of the Liabilities is or
must be rescinded or returned by the Administrative Agent or such Lender Party
for any reason whatsoever (including the insolvency, bankruptcy or
reorganization of any Guarantor), such Liabilities shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence, notwithstanding such
application by the Administrative Agent or such other Lender Party, and this
Agreement shall continue to be effective or be reinstated, as the case may be,
as to such Liabilities, all as though such application by the Administrative
Agent or such other Lender Party had not been made.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS GUARANTY, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE UNDERSIGNED AND THE ADMINISTRATIVE AGENT
HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY

 

6



--------------------------------------------------------------------------------

SUCH LITIGATION AS SET FORTH ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID TO THE ADDRESS SET FORTH BENEATH ITS NAME ON
THE SIGNATURE PAGES HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN
WRITING TO THE OTHER PARTIES AS ITS ADDRESS FOR NOTICE HEREUNDER) OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK; AND (C) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

EACH OF THE UNDERSIGNED, AND (BY ACCEPTING THE BENEFITS HEREOF) EACH LENDER
PARTY, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AND
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH OF THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THE FOREGOING WAIVER AND THAT
SUCH WAIVER IS A MATERIAL INDUCEMENT FOR THE LENDER PARTIES ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
day and year first above written.

 

GREEN PLAINS INC. By:   /s/ Patrich Simkins Name:   Patrich Simkins Title:   EVP
– Finance & Treasurer



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

BNP PARIBAS, as Administrative Agent and as Collateral Agent By:   /s/ Karlien
Zumpolle Name:   Karlien Zumpolle Title:   Vice President By:   /s/ Keith
Richards Name:   Keith Richards Title:   Director



--------------------------------------------------------------------------------

Joinder to the Guaranty dated as of June [        ], 2014 issued by Green Plains
Atkinson LLC, Green Plains Bluffton LLC, Green Plains Central City LLC, Green
Plains Ord LLC, Green Plains Otter Tail LLC, Green Plains Shenandoah LLC and
Green Plains Corn Oil LLC in favor of BNP Paribas, as Administrative Agent under
the Term Loan Agreement dated as of June [        ], 2014 among Green Plains
Processing LLC, BNP Paribas, as Administrative Agent, BNP Paribas, as Collateral
Agent, and Bank of Montreal, acting under its trade name, BMO Capital Markets,
and BNP Paribas Securities Corp., as joint lead arrangers and joint book
runners, and the lenders party thereto. The undersigned is executing a joinder
for purposes of becoming a party hereto:

[SUBSIDIARY]

By:

 

 

Name Printed:                                 
                                            Title:  

 

Address: [                            ]

Attention: [                                ]

Facsimile: [                                ]